--------------------------------------------------------------------------------

THESE SECURITIES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (PACIFIC TIME) ON JANUARY _____, 2013

SHARE PURCHASE WARRANTS
TO PURCHASE SHARES OF COMMON STOCK OF
CARBON GREEN INC.
Incorporated in the State of Nevada

Warrant # No. of Warrants:

THIS IS TO CERTIFY THAT:

(the “Holder”), has the right to purchase, upon and subject to the terms and
conditions hereinafter referred to, up to _________________________ fully paid
and non-assessable shares of common stock (the “Shares”) in the capital of
Carbon Green Inc. (hereinafter called the “Company”) on or before 5:00 p.m.
(Pacific time) on January _____, 2013 (the “Expiry Date”) at a price per Share
(the “Exercise Price”) of US$_____ on the terms and conditions attached hereto
as Appendix “A” (the “Terms and Conditions”).

1.

ONE (1) WARRANT AND PAYMENT OF THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE
SHARE.

    2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

    3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this _____
day of January, 2010.

CARBON GREEN INC.

Per:     Authorized Signatory  

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED DURING THE APPLICABLE
HOLD PERIODS.

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS dated January 15, 2010, attached to the Warrants issued by
Carbon Green Inc.

1.

INTERPRETATION

    1.1

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Company” means Carbon Green Inc. until a successor corporation will have become
such as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter “Company” will mean such successor
corporation;

        (b)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

        (d)

“Exercise Price” means the price of US$______ per share;

        (e)

“Expiry Time” means 5:00 p.m. (Vancouver time) on January 15, 2013;

        (f)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (g)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (h)

“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (i)

“Warrant Certificate” means this Warrant certificate;

        (j)

“Warrant Holders” or “Holders” means the holders of the Warrants; and

        (k)

“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.


1.2 Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3 Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

--------------------------------------------------------------------------------

- 2 -

1.4 Applicable Law

The Warrant and the terms hereof are governed by the laws of the State of
Nevada. The Holder, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the Province of British Columbia.

2.

ISSUE OF WARRANTS

    2.1

Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2 Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3 Issue in substitution for Lost Warrants


  (a)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.


2.4 Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.

NOTICE

    3.1

Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

--------------------------------------------------------------------------------

- 3 -

3.2 Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid overnight courier, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if sent by courier on the day following the date of transmission, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery;

  Carbon Green Inc.   c/o 2550 - 555 West Hastings Street   Vancouver, BC V6B
4N5       Attention: John Novak   Fax No. (604) 684-0916       with a copy,
which shall not constitute notice, to:       Clark Wilson LLP   Barristers and
Solicitors   800 – 885 West Georgia Street   Vancouver, British Columbia  
Canada V6C 3H1       Attention: Virgil Hlus   Fax: (604) 687-6314


4.

EXERCISE OF WARRANTS

    4.1

Legends

Please note that all share certificates issued upon exercise hereof must be
legended as follows during the currency of applicable hold periods:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF BC

--------------------------------------------------------------------------------

- 4 -

INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKET ARE MET.

4.2 Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto as Exhibit A and
a bank draft or certified cheque payable to the Company for the purchase price
applicable at the time of surrender in respect of the shares subscribed for in
lawful money of the United States of America to the Company at the address set
forth in Section 3.2, or from time to time specified by the Company.

4.3 Effect of Exercise of Warrants


  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.


4.4 Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

4.5 Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.6 Expiration of Warrants

After the Expiry Time, all rights hereunder will wholly cease and terminate and
such Warrant will be void and of no effect.

4.7 Time of Essence

Time will be of the essence hereof.

4.8 Subscription Price

Each Warrant is exercisable at the Exercise Price, subject to adjustment as
described in Section 4.9 below. One Warrant and the Exercise Price are required
to subscribe for each share during the term of the Warrants.

--------------------------------------------------------------------------------

- 5 -

4.9 Adjustment of Exercise Price


  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

          (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

         

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

         

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.9(a)(ii).

          (b)

The adjustments provided for in this Section 4.9 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.


4.10 Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act, any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.

WAIVER OF CERTAIN RIGHTS

    5.1

Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

--------------------------------------------------------------------------------

- 6 -

6.

OWNERSHIP AND TRANSFER OF WARRANTS

    6.1

Ownership of Warrants

The Company may deem and treat the bearer of any Warrant as the absolute owner
of such Warrant for all purposes, and shall not be affected by any notice or
knowledge to the contrary. The bearer of any Warrant shall be entitled to the
rights evidenced by such Warrant free from all equities or rights of set-off or
counterclaim between the Company and the original or any intermediate holder
thereof and all persons may act accordingly and the receipt of any such bearer
for the shares purchased pursuant thereto shall be a good discharge to the
Company for the same and Company shall not be bound to inquire into the title of
any such bearer.

6.2 Transfer of Warrants

Subject to applicable law, the Warrant Holder may transfer the within Warrants
by delivering to the Company, at any time prior to the Expiry Time, at its
principal office, this Warrant Certificate with a transfer form, in the form
attached hereto as Exhibit B, duly completed and executed by the holder or its
legal representative or attorney, duly appointed by an instrument in writing in
form and manner satisfactory to the Company. Notwithstanding the foregoing, the
Company may refuse to permit the transfer of any Warrants if such transfer would
constitute a violation of the securities laws of any jurisdiction. Subject to
the foregoing, the Company shall issue a new Warrant Certificate, representing
the transferred Warrants, registered in the name of the transferee or as the
transferee may direct and, if not all Warrants represented by a surrendered
Warrant Certificate are transferred, a new Warrant Certificate, representing the
Warrants not so transferred, and registered in the name of the Warrant Holder.

7. RESTRICTIONS ON EXERCISE

These Warrants and the shares issuable upon the exercise of these Warrants have
not been and will not be registered under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”) or any state securities laws. These
Warrants may not be exercised in the United States (as defined in Regulation S
under the U.S. Securities Act) unless these Warrants and the shares issuable
upon exercise hereof have been registered under the U.S. Securities Act and any
applicable state securities laws or unless an exemption from such registration
is available.

In addition, these Warrants may not be exercised unless the shares issuable upon
exercise hereof are exempt from the registration and prospectus requirements of
applicable Canadian securities laws.

8.

MODIFICATION OF TERMS, MERGER, SUCCESSORS

    8.1

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

DATED as of the date first above written in these Terms and Conditions.

  CARBON GREEN INC.               By:     Authorized Signatory


--------------------------------------------------------------------------------


EXHIBIT A
  SUBSCRIPTION FORM
  (ONE COMMON SHARE PURCHASE WARRANT IS REQUIRED TO SUBSCRIBE FOR EACH COMMON
SHARE)


TO: Carbon Green Inc.   c/o 2550 - 555 West Hastings Street   Vancouver, BC V6B
4N5  

The undersigned, bearer of the attached Common Share Purchase Warrants, hereby
subscribes for _____________ of the common shares of Carbon Green Inc. (the
“Company”) referred to in the Warrant Certificate according to the conditions
thereof and herewith makes payment of the purchase price in full for the said
number of shares at the price of US$2.50 per share (or the adjusted price of
US$_________ per share). Cash, a bank draft, a certified cheque, a money order,
a wire transfer or other immediately available funds is enclosed herewith, or
have been otherwise delivered to you, for such amount.

The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:

Name(s) in Full   Address(es)   Number of Shares                              

(Please print full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss. The share must be issued in the name of the bearer.)

DATED this ______day of ___________________, 201___ .

      Witness   Signature

Please print your name and address in full

Mr.         Mrs.     Address   Miss        

TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions for the time being
governing the holding of Warrants in the Company.

REPRESENTATIONS AND WARRANTIES

If the undersigned is a “U.S. person”, as such term is defined in Regulation S
as promulgated under the United States Securities Act of 1933, as amended, the
undersigned represents and warrants to the Company that, at the time of the
exercise of the Warrants, the undersigned is an "accredited investor", as such
term defined in Rule 501(a) of Regulation D promulgated under the United States
Securities Act of 1933, as amended, and the undersigned will provide duly
completed and executed documentation to the Company to evidence same.

--------------------------------------------------------------------------------

-2-

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear the following legend:THESE SECURITIES HAVE BEEN ISSUED IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12 (2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

--------------------------------------------------------------------------------

-3-

EXHIBIT B

WARRANT TRANSFER FORM

TO: Carbon Green Inc.   c/o 2550 - 555 West Hastings Street   Vancouver, BC V6B
4N5  

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________________________________________ (name of transferee),
_______________________________________________________ (address of transferee),
_______________ (number of) Warrants of Carbon Green Inc. (the “Company”)
registered in the name of the undersigned on the records of the Company
represented by the attached Warrant Certificate and irrevocably appoints
___________________________________ (name) the attorney of the undersigned to
transfer the said securities on the books or register with full power of
substitution.

The undersigned hereby certifies that the transfer of these securities is not
being made to, and the offer of these securities was not made to, and the person
named above is not, a person in the United States or a U.S. person (as such
terms are defined in Regulation S under the U.S. Securities Act of 1933, as
amended).

DATED this _________________ day of ______________________ , _______ .

      (Witness)   (Signature of Registered Warrant Holder)                      
(Print name of Registered Warrant Holder)

Instructions:

1.

Signature of Warrant Holder must be the signature of the person appearing on the
face of this Warrant Certificate.

    2.

If this Warrant Transfer Form is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a company or any person acting in a
fiduciary or representative capacity, this Warrant Transfer Form must be
accompanied by evidence of authority to sign satisfactory to the Corporation.


--------------------------------------------------------------------------------